FILED
                             1NOT FOR PUBLICATION                           AUG 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO FRAUSTO,                                 No. 10-73564

               Petitioner,                       Agency No. A097-258-285

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Ricardo Frausto, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Garcia v. Holder, 621 F.3d

906, 912 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Frausto’s motion to reopen,

where Frausto did not demonstrate that his son’s birth certificate was unavailable at

the time of his hearing, see 8 C.F.R. § 1003.2(c)(1), and the evidence he submitted

regarding his father was insufficient to establish prima facie eligibility for relief,

see Garcia, 621 F.3d at 912-13.

      PETITION FOR REVIEW DENIED.




                                            2                                     10-73564